PER CURIAM.
Appellant, a hitchhiker, was convicted of murdering a good Samaritan who stopped and gave him a lift in total disregard of the increasing danger inherent in such practice.
The primary contention made in support of reversal is that there was no evidence of premeditation since it appeared that appellant had been taking drugs.
We reject this contention. Appellant’s ability to formulate his intent to rob his benefactor is ample evidence that his resort to drugs did not have such a disabling effect on him as to negate his ability to intend the consequence of his own acts.
The judgment is affirmed on authority of Leiby v. State, Fla., 50 So.2d 529, and Larry v. State, Fla., 104 So.2d 352.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and SPECTOR, JJ., concur.